Citation Nr: 1502014	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-08 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for status post right ankle surgery with scar and Achilles tendonitis.

3.  Entitlement to an initial compensable rating for valvular heart disease.

4.  Entitlement to an initial compensable rating for cervical spine strain.

5.  Entitlement to an initial compensable rating for temporomandibular joint (TMJ) disorder, bilateral, with bruxism and fractured mandibular right lateral incisor. 

6.  Entitlement to an initial rating in excess of 10 percent for left testicular epididymal cyst.

7.  Entitlement to an initial compensable rating for bilateral great toe, ingrown toenails, status post multiple nail removals.

8.  Entitlement to an initial compensable rating for dyshidrotic eczema of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

In December 2012 the Veteran testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.  

The issues of entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine, entitlement to an initial rating in excess of 10 percent for status post right ankle surgery with scar and Achilles tendonitis, entitlement to an initial compensable rating for cervical spine strain, entitlement to an initial compensable rating for TMJ disorder, bilateral, with bruxism and fractured mandibular right lateral incisor, entitlement to an initial rating in excess of 10 percent for left testicular epididymal cyst, entitlement to an initial compensable rating for bilateral great toe ingrown toenails, status post multiple nail removals, and entitlement to an initial compensable rating for dyshidrotic eczema of the hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the December 2012 videoconference hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to an initial compensable rating for valvular heart disease.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to an initial compensable rating for valvular heart disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, in at the December 2012 videoconference hearing, has withdrawn his appeal of the issue of entitlement to an initial compensable rating for valvular heart disease.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue.


ORDER

The appeal of the issue of entitlement to an initial compensable rating for valvular heart disease is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the December 2012 videoconference hearing the Veteran indicated that his remaining service-connected disabilities (degenerative disc disease of the thoracolumbar spine, right ankle disability, cervical spine strain, TMJ disorder, left testicular epididymal cyst, bilateral great toe ingrown toenails, and dyshidrotic eczema of the hands) had worsened since the most recent VA examination was conducted in May 2008.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  In this case, the December 2012 testimony indicating an increase in the severity of the Veteran's symptoms since the prior VA examination is enough to require new VA examinations for his service-connected disabilities.  As such, a remand for new VA examinations is in order.

At the videoconference hearing the Veteran testified that he receives treatment for his service-connected disabilities through VA.  The most recent VA treatment records in the claims file are dated in March 2012.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from March 2012 to the present, from all appropriate VA Medical Facilities, and associate them with the claims file.

2.  Schedule the Veteran for a VA joints examination for the purpose of determining the current severity of the Veteran's service-connected degenerative disc disease of the thoracolumbar spine, cervical spine strain, and right ankle disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the thoracolumbar spine, cervical spine, and/or right ankle, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the cervical and thoracic spine, and the ankle.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's thoracolumbar spine disorder, cervical spine disorder, and right ankle, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's thoracolumbar spine disorder, cervical spine disorder, and/or right ankle disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected degenerative disc disease of the thoracic spine, cervical spine strain, to include bowel or bladder dysfunction, must be identified. 

With respect to any radiculopathy of the lower extremities, the examiner should note the manifestations of the radiculopathy, and the frequency, severity, and duration of the symptoms.  The examiner should describe any impairment of function of the lower extremities due to the radiculopathy.  The examiner should characterize the radiculopathy of each lower extremity as mild, moderate, moderately severe, or severe.  The examiner should indicate whether there is muscular atrophy and, if so, the extent of such atrophy. 

It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a , and the frequency and total duration of such episodes over the course of the past 12 months.
 
The examiner must also characterize the nature of the right ankle disability as slight, moderate, or marked.  

3.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his TMJ disorder, bilateral, with bruxism and fractured mandibular right lateral incisor.  The claims file must be made available to and be reviewed by the examiner, and the examination report must reflect that such review was done.  

The examiner should describe all symptomatology related to the Veteran's TMJ disorder, bilateral, with bruxism and fractured mandibular right lateral incisor.

Any indicated evaluations, studies, and tests-including measurements, in millimeters (mm), of the Veteran's inter-incisal range and range of lateral excursion-should be conducted.  The examiner must specifically identify the inter-incisal range and range of lateral excursion in terms of millimeters.  

The examiner should consider all of the evidence of record, including lay statements and medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  The examiner should be asked to determine whether the Veteran's right jaw exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination. The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right jaw is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.

4.  Schedule the Veteran for an appropriate VA examination(s) in order to determine the current severity of the Veteran's left testicular epididymal cyst, bilateral great toe ingrown toenails, and dyshidrotic eczema of the hands.  

All necessary tests should be performed.  The examination(s) should be in accordance with the current worksheets or disability benefits questionnaires, to include a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his left testicle epididymal cyst, bilateral great toe ingrown toenails, and dyshidrotic eczema of the hands.  A complete rationale for any opinion expressed must be provided.

5.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  After completing the above and any additional development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


